               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

TRACEY L. GILLIARD, REBECCA
GILLIARD, and AAA ENTERPRISES,
INC.,                                       4:19CV3044

                Plaintiffs,
                                              ORDER
     vs.

TOTRAN TRANSPORTATION
SERVICES, INC., JOHN M. SULLIVAN,
LIMITLESS LOGISTICS, INC., and
JANUSZ CZERNEK,

             Defendants.
AAA ENTERPRISES, INC.,

                Plaintiff,                  4:19CV3074

     vs.
                                              ORDER
TOTRAN TRANSPORTATION
SERVICES, INC., JOHN M. SULLIVAN,

                Defendants / Third
                Party Defendants /
                Cross Claimants,

    vs.

LIMITLESS LOGISTICS, INC., and
JANUSZ CZERNEK,
               Defendants / Third
               Party Plaintiffs /
               Cross Defendants
      Defendants Totran Transportation Services, Inc. and John M. Sullivan
have moved to consolidate the above-captioned cases. The parties agree that
the cases may be consolidated for discovery and pretrial preparation. The cases
involve common questions of law and fact, the parties are the same, and the
counsel of record are the same. Consolidating the cases will serve the interests
of justice and judicial economy. Accordingly,
      IT IS ORDERED: that case number 4:19-cv-3074, (Filing No. 11) is
granted, and
      1)    The following cases are consolidated for discovery and pretrial
            preparation:

                   4:19-cv-3044, Gilliard et al v. Limitless Logistics, Inc. et al

                   4:19-cv-3074 AAA Enterprises, Inc. v. Totran Transportation
                   Services, Inc. et al

      2)    4:19-cv-3044, Gilliard et al v. Limitless Logistics, Inc. et al is hereby
            designated as the “Lead Case,” and 4:19-cv-3074 AAA Enterprises,
            Inc. v. Totran Transportation Services, Inc. et al is designated as a
            “Member Case.”

      3)    The court's CM/ECF System has the capacity for “spreading” text
            among consolidated cases. If properly docketed, the documents filed
            in the Lead Case will automatically be filed in the Member Case. To
            this end, the parties are instructed to file in the Lead Case, 4:19-cv-
            3044, Gilliard et al v. Limitless Logistics, Inc. et al, all further
            documents except those described in paragraph 4 and to select the
            option “yes” in response to the System’s question of whether to
            spread the text.

      4)    The parties may not use the spread text feature to file complaints,
            amended complaints, and answers; to pay filing fees electronically
            using pay.gov; to file items related to service of process; or to file
            notices of appeal.

      5)    If a party believes that an item in addition to those described in
            paragraph 4 should not be filed in both of these consolidated cases,
            the party must move for permission to file the item in only one of the



                                          2
      cases. The motion must be filed in both of the consolidated cases
      using the spread text feature.

6)    The Rule 26 Meeting Report deadline of September 19, 2019, set in
      4:19-cv-3044, Gilliard et al v. Limitless Logistics, Inc. et al, (See
      Filing No. 17) now also applies to 4:19-cv-3074 AAA Enterprises,
      Inc. v. Totran Transportation Services, Inc. et al.


Dated this 1st day of August, 2019.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                 3
